Pope, Judge,
dissenting.
I must respectfully dissent. Material factual issues remain and summary judgment is improper. The majority relies on the first part of the holding of Bean v. Barron, 176 Ga. 285 (2) (168 SE 259) (1932) which states that a principal is charged with knowledge previously acquired by his agent relating to the subject matter of his agency and which the agent then had in mind when acting for the principal, but the majority ignores the second, entirely separate part of the holding set out in Bean, that the principal also may be charged with knowledge of the agent even if the agent does not specifically remember, if the knowledge of the agent was “acquired so recently as to warrant the assumption that he still retained it. ...” Bean, supra at 285.
The majority accepts Hunter’s testimony that he does not remember drawing the first deed and ends the inquiry. Even accepting Hunter’s testimony as truthful, as I do, summary judgment is not appropriate because questions remain about whether Hunter should have remembered drawing the first deed.
“We are bound by the premise that in motions for summary judgment, the evidence must be construed most favorably toward the party opposing the grant of the same; and most unfavorably toward the party applying for the motion for summary judgment. All inferences and conclusions which arise from the evidence must be likewise construed. The cardinal rule of the summary procedure is that the court can neither resolve facts nor reconcile the issues but only look to ascertain if there is an issue. The party moving for summary judgment has the burden of showing the absence of a genuine issue of material fact and if the trial court is presented with a choice of inferences to be drawn from the facts, all inferences of fact from the proofs proffered on the motion for summary judgment must be drawn against the movant and in favor of the party opposing the motion.” (Citations and punctuation omitted.) Marsden v. Southeastern Sash &c. Co., 193 Ga. App. 597, 599 (2) (388 SE2d 730) (1989). It is for a jury to determine whether Hunter should have remembered after 11 months that he previously prepared a deed for the same property owned by Nakagawa.
I am not persuaded differently by Fowler v. Latham, 201 Ga. 68 (3) (38 SE2d 732) (1946). That case also involved an attorney who *235had drawn an earlier unrecorded deed. However, in Fowler, the time between the drawing of the first deed and the time the opposing party sought to have the attorney charged with that knowledge was 16 years. Fowler, supra at 75. A passage of 16 years certainly removes the assumption that the knowledge was acquired so recently so as to warrant the conclusion that the knowledge would still be retained. The same cannot be said for a period of only 11 months. Although a jury may determine that the outcome should be as it was decided by the trial court, nonetheless it is not for summary adjudication.
Decided December 5, 1990
Rehearing denied December 20, 1990
J. Alvin Leaphart, for appellant.
Brennan, Harris & Rominger, Richard J. Harris, for appellee.
I am authorized to state that Presiding Judge Deen, Presiding Judge McMurray, and Presiding Judge Banke join in this dissent.